Exhibit 10.5
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
     This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is made and entered into as of the 14th day of May, 2010,
between HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited liability company
(“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).
     WHEREAS, the Borrower and the Lender are party to that certain Third
Amended and Restated Credit Agreement, dated as of December 14, 2009 (the
“Credit Agreement”), pursuant to which the Lender has extended credit to the
Borrower on the terms set forth therein;
     WHEREAS, the Borrower has informed the Lender that it intends to commence
an oil re-refining project, as more particularly described on Annex 1 attached
hereto;
     WHEREAS, the Borrower has requested that the Lender, and the Lender has
agreed to, on the terms and subject to the conditions set forth herein, (a) make
certain amendments to the Credit Agreement to exclude certain Capital
Expenditures made by the Borrower in connection with such oil re-refining
project from the annual Capital Expenditures limitation contained in
Section 6.12(c) of the Credit Agreement;
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement. This First
Amendment shall constitute a Loan Document for all purposes of the Loan
Agreement and the other Loan Documents.
     2. Amendments to Section 1.01 (Defined Terms) of the Credit Agreement.
Section 1.01 of the Credit Agreement is hereby amended by:
     (a) inserting in the appropriate alphabetical order the following new
definition:
     “Oil Re-Refining Project” means the project described on Annex 1 to the
First Amendment.”
     “First Amendment” means the First Amendment to Third Amended and Restated
Credit Agreement, dated as of the First Amendment Date, among the Borrower and
the Lender, and joined for certain purposes by the Parent.”
     “First Amendment Date” means May 14, 2010.”
     3. Amendment to Section 6.12(c) (Capital Expenditures) of the Credit
Agreement. Section 6.12(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
     “(c) Capital Expenditures. In any fiscal year, not make or become obligated
to make any Capital Expenditures in an aggregate amount exceeding $10,000,000
(including, without limitation, expenditures made and obligations accrued with
respect to Capital Leases; but excluding (i) expenditures made and obligations
accrued as consideration for Permitted Acquisitions, (ii) expenditures made and
obligations accrued in connection with the Indianapolis Acquisition and
(iii) subject to the Parent having previously raised at least $20,000,000 of net
proceeds from the issuance of Equity Interests after the First Amendment Date,
and having contributed such net proceeds to the Borrower for the Borrower’s use
in the Oil Re-Refining Project, expenditures made and obligations accrued of up
to $42,000,000 in connection with the Oil Re-Refining Project. The Borrower
shall provide to the Lender written certification (in form

 



--------------------------------------------------------------------------------



 



acceptable to the Lender) of the satisfaction of the condition set forth in
clause (iii) of this Section 6.12(c) prior to utilizing the Capital Expenditure
exclusion contained in such clause (iii).
     4. Conditions to Effectiveness. This First Amendment shall become effective
upon the receipt by the Lender of a counterpart signature page to this First
Amendment duly executed and delivered by the Borrower, the Parent and the
Lender.
     5. Representations and Warranties. The Borrower represents and warrants to
the Lender as follows:
          (a) The execution, delivery and performance of this First Amendment
and the transactions contemplated hereby (i) are within the authority of each of
the Loan Parties, (ii) have been duly authorized by all necessary corporate
proceedings by each of the corporate Loan Parties, and by all necessary
proceedings by the managers or members (as required) by each of the limited
liability company Loan Parties, (iii) do not conflict with or result in any
material breach or contravention of any provision of law, statute, rule or
regulation to which any of the Loan Parties is subject or any judgment, order,
writ, injunction, license or permit applicable to any of the Loan Parties so as
to materially adversely affect the assets, business or any activity of the Loan
Parties, and (iv) do not conflict with any provision of the corporate charter,
articles or bylaws of the corporate Loan Parties, the articles of organization
or operating agreements of the limited liability company Loan Parties, or any
agreement or other instrument binding upon any of the Loan Parties.
          (b) The execution, delivery and performance of this First Amendment
and the other Loan Documents will result in valid and legally binding
obligations of the Loan Parties enforceable against them in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief or other equitable remedy is subject to the discretion of the
court before which any proceeding therefor may be brought.
          (c) The execution, delivery and performance by the Loan Parties of
this First Amendment, and the transactions contemplated hereby and thereby, do
not require any approval or consent of, or filing with, any third party or
governmental agency or authority.
          (d) The representations and warranties contained in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof, both before and after giving effect to this First Amendment, as though
made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date. For purposes of
this Paragraph 5(d), the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a) of the Credit Agreement.
          (e) Both before and after giving effect to this First Amendment, no
Default or Event of Default under (and as defined in) the Credit Agreement has
occurred and is continuing.
     6. No Waiver. Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Credit Agreement or other Loan Document,
or (ii) give rise to any defenses or counterclaims to the Lender’s right to
compel payment of the Obligations when due or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Loan Documents.
     7. Ratification, etc. Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents, all documents, instruments and agreements
related thereto and the Obligations are hereby ratified and confirmed in all
respects and shall continue in full force and effect. This First Amendment and
the Credit Agreement shall hereafter be read and construed together as a single
document, and all references in the Credit

2



--------------------------------------------------------------------------------



 



Agreement, any other Loan Document or any agreement or instrument related to the
Credit Agreement shall hereafter refer to the Credit Agreement as amended by
this First Amendment.
     8. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
     9. Counterparts; Etc. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this First Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects. This First Amendment, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Third Amended and Restated Credit Agreement as of the date first
set forth above.

            HERITAGE-CRYSTAL CLEAN, LLC,
an Indiana limited liability company
      By:   /s/ Greg Ray         Name:   Greg Ray        Title:   Chief
Financial Officer, Vice President, Business Management and Secretary        BANK
OF AMERICA, N.A.
      By:   /s/ Maria F. Maia         Name:   Maria F. Maia        Title:  
Managing Director     

     By its signature below, the Parent hereby acknowledges and agrees to the
terms of this First Amendment, including, without limitation, the
representations, warranties, affirmative covenants and negative covenants made
or reaffirmed by the Parent herein.

            HERITAGE-CRYSTAL CLEAN, INC.,
a Delaware corporation
      By:   /s/ Greg Ray         Name:   Greg Ray        Title:   Chief
Financial Officer, Vice President, Business Management and Secretary     

4



--------------------------------------------------------------------------------



 



ANNEX I
OIL RE-REFINING PROJECT
     Heritage-Crystal Clean, Inc. (“HCCI”) has approved plans to develop a used
oil re-refinery. This will enable the company to enter the used oil re-refining
industry, which may develop into a $2 billion market in North America. HCCI
management has extensive experience in designing and operating re-refining
plants. Given that HCCI currently collects used oil, the re-refining business
complements its current business and is a ready avenue to further increase
shareholder value. The re-refinery is being designed to process up to 50 million
gallons per year of feedstock and yield approximately 30 million gallons per
year of good-as-new on specification lubricating base oil. The re-refinery will
be constructed in the state of Indiana at an estimated capital cost of
$42 million, and is expected to begin production in 2012.

5